Citation Nr: 1533701	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder with post-traumatic stress disorder (PTSD), rated initially as 30 percent disabling and 70 percent disabling from August 22, 2011.

2.  Entitlement to a compensable rating for status release for compartment syndrome of the right leg and right calf with residual medial cutaneous saphenous nerve dysesthesia, status post surgery ("right calf disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2006.  He received the Combat Infantryman Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for anxiety disorder with PTSD ("anxiety with PTSD"), assigning a 10 percent disability rating effective April 8, 2009, and continued a noncompensable (zero percent) rating for the service-connected right calf disability.

In June 2010, during the pendency of the appeal, the RO increased the rating for anxiety with PTSD to 30 percent, effective April 8, 2009.  In March 2012, the RO increased the rating for anxiety with PTSD to 70 percent, effective August 22, 2011.  These decisions constitute a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran notified the Board in July 2010 that he did not want a Board hearing.


FINDINGS OF FACT

1.  For the period of appeal prior to January 27, 2010, the service-connected anxiety with PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  For the period of appeal from January 27, 2010 to August 21, 2011, the service-connected anxiety with PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity.

3.  For the period of appeal from August 22, 2011, the service-connected anxiety with PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.

4.  For the entire period of appeal, the service-connected anxiety with PTSD is not productive of total occupational and social impairment.

5.  For the entire period of appeal, the Veteran's right calf disability involves the saphenous nerve and manifests as tingling pain, cramping, and numbness.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to January 27, 2010, the criteria for the assignment of a disability evaluation in excess of 30 percent for the anxiety with PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2014). 

2.  For the period of appeal from January 27, 2010 to August 21, 2011, the criteria for the assignment of a disability evaluation of 50 percent, but no more, for the anxiety with PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2014).

3.  For the period of appeal from August 22, 2011, the criteria for the assignment of a disability evaluation in excess of 70 percent for the anxiety with PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2014). 

4.  The criteria for a compensable rating for the right calf disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8527 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in April 2009, prior to the adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher rating for anxiety with PTSD is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice on this issue.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these claims on the merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied with respect to this claim.  All available service treatment records (STRs) were obtained.  VA medical records and Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in June 2009, May 2011, September 2011, January 2012, and February 2012 to obtain medical evidence regarding the etiology and severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the functional, social, occupational effects of the disabilities.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Board notes that the Veteran's representative argued in his 2015 brief that the Veteran had not been examined in over two years and that, therefore, the Veteran required a new VA examination prior to adjudication of his claim for an increased rating.  The Board notes, however, that the mere passage of time, by itself, does not constitute a basis for obtaining a new examination.  Palczewski v. Nicholson, 21 Vet.App. 174, 180 (2007).  Thus, as there is no evidence of record suggesting that his psychiatric conditions has worsened since his last VA examination, and because neither the Veteran or his representative has asserted that a worsening has occurred, the Board finds that the VA examinations of record are adequate for the purposes of evaluating his PTSD.

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for a higher initial rating for an acquired psychiatric disorder.

II.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Increased Ratings for Anxiety with PTSD

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

Under the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Period of Appeal Prior to January 27, 2010

The Board finds that for the appeal period prior to January 27, 2010, the service-connected anxiety with PTSD does not more closely approximate the schedular criteria for a rating in excess of 30 percent under Diagnostic Code 9413.  

VA Vet Center Intake records from April 2009 indicate that the Veteran reported experiencing depressed moods and anger outbursts.  He stated that he was separated from his wife (whom he married in 2006) because of his explosive temper and depressed mood.  The Veteran also stated that he was unemployed and attending the University of Phoenix to obtain a degree in information technology (IT).  A mental status evaluation indicated that the Veteran looked neat, was anxious, had appropriate speech, was oriented (to time, place, and person), had impaired memory function, had a flat affect, fair judgment, and depressed mood.  There was no evidence of delusions, disorganized thinking, or hallucinations.  The Veteran reported having a poor appetite, sleep disturbances, changed sex drive, and low energy.  He denied having suicidal and/or homicidal thoughts.  The planned treatment was weekly individual counseling sessions.  The Veteran attended PTSD support group sessions from April 2009 to January 2010.  The severity of his psychological symptoms was consistently noted as being unchanged in these sessions.

In June 2009, the Veteran had a VA PTSD examination.  He reported symptoms of mildly depressed mood, mild problems with concentration, and low self-esteem.  He denied suicidal ideation.  He stated that he was living with his parents because he was separated from his wife.  He also stated that he had a close attachment with his young son, had 4 or 5 close friends, and activities and leisure pursuits included biking, the gym, and nature.  Upon examination, the Veteran was noted to be clean and neatly groomed with unremarkable speech, normal affect, unremarkable thought process, and no delusions.  His judgment was such that he understood the outcome of his behavior, he had fair impulse control, and his remote and recent memory was intact.  The Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but he was diagnosed with anxiety disorder, not otherwise specified (NOS), with a GAF score of 70.

In July 2009, the Veteran also began having individual therapy sessions with a VA psychologist.  In the first meeting, the Veteran reported having mood swings, irritability, hypervigilance, easily triggered by anger, tension, anxiety, and occasional nightmares about experiences in Iraq.  He also stated that his 3 year old son was living with his wife while he and his wife were separated.  Mental status examination indicated that the Veteran was alert and fully oriented in all spheres, well-groomed, cooperative, full range affect, stable and euthymic mood, speech within normal limits, logical thought processes, adequate insight, judgment intact, and adequate concentration.  He was diagnosed with adjustment disorder with depressed mood, and rule-out PTSD.  His GAF score was 65.  In August 2009, the Veteran had a PTSD assessment.  He reported symptoms of occasional nightmares, impaired sleep (struggling in his sleep sometimes and waking up during the night), isolating, nervousness and anxiety, discomfort in crowds, and depression.  He also reported that he was going to start a job at a law firm as an IT technician the next week.  The Veteran was diagnosed with PTSD, with a GAF score of 55.  In September 2009, the Veteran started taking Zoloft.  His VA psychiatrist reported that the Veteran lived with his parents, had a pleasant demeanor, no suicidal or homicidal thoughts, was not manic, had normal rate of speech, anxious mood, appropriate affect, was well-groomed, and made good eye contact.  Also in September 2009, the Veteran's VA psychologist noted that the Veteran had occasional nightmares about Iraq and was haunted by his combat experiences.  His GAF score continued to be 55.

The Board finds that for this period of appeal, the weight of the evidence does not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9413.  The criteria for a 50 percent rating includes symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

In this case, for the relevant time period, the Veteran was not found to have a circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  In addition, the Veteran was consistently noted to be clean and well groomed.  Although he was separated from his wife, he was in contact with her and their son, and he had relationships with his parents.  Moreover, although the Veteran was noted in April 2009 to have a flattened affect, he was found to have a normal affect only a few months later in June 2009, and was found to have an appropriate affect again in July and September 2009.  In addition, the Veteran was working toward his Bachelor's degree and started a job as an IT technician during this period of appeal.  For this period of the appeal, the Veteran's GAF scores ranged from 55 to 70, reflecting mild to moderate symptoms.  GAF scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  Scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV.

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation during this period of appeal.

Period of Appeal from January 27, 2010 to August 21, 2011

The Board finds that for the appeal period from January 27, 2010 to August 21, 2011, the service-connected anxiety with PTSD more closely approximates the criteria for a 50 percent rating, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent under Diagnostic Code 9413.  

In January 2010, the Veteran attended a VA STAR Group therapy session.  He was noted to be alert, oriented, and casually and appropriate dressed with good personal hygiene, with appropriate eye contact, moderately dysthymic mood, constricted and moderately anxious affect, and speech within normal limits.  He denied having suicidal or homicidal ideations.  His GAF score was 50.  In March 2010, in an individual therapy session, the Veteran's GAF score was 45.  In April 2010, the Veteran's GAF score was assessed as being between 50 and 55.  In May 2010, the Veteran's GAF score was 55.  In June 2010, the Veteran stated that he wished to stop therapy for a few months until after his divorce was final.  He also stated that he was emotionally and physically exhausted from school and his pending divorce.  His GAF score was 55.  The Veteran's GAF score remained at 55 in August 2010.  In October 2010, during an unrelated medical appointment, the Veteran reported being depressed.  He denied suicidal and homicidal risk.  The Board also notes that in a September 2011 VA examination, the Veteran reported that he quit his job in January 2010 due to problems with concentration and intolerance for being around others, and had been unemployed since then.

In April 2010, during a neuropsychology consult, the Veteran reported symptoms of impaired attention and memory, irritability, emotionality, combat-related nightmares, depressed mood, isolation, withdrawal, and some loss of motivation.  He noted that he had become negative and pessimistic, and that his self-esteem was reduced.  He denied ongoing thoughts of suicide.  His GAF score was assessed as being 50.

Records from SSA indicate that in October 2010, the Veteran's PTSD caused mild difficulties in maintaining social functioning and moderate difficulties in maintaining concentration, persistence, or pace.  The Veteran was found to be not significantly limited in understanding and memory, or in social interaction.  He was also found to be not significantly limited in all areas of sustained concentration and persistence except the ability to complete a normal workday and work week without interruptions from a psychologically-based symptoms, on which he was found to be moderately limited.  He was found to be not significantly limited in all areas of adaptation except the ability to respond appropriately to changes in work setting, in which he was found to be moderately limited.  

A January 2011 nursing note indicates that the Veteran reported that he was having nightmares 4-5 times per week in which he acted out his dreams by hitting the wall.  He also stated that he had recently graduated from college with an IT degree.  He stated that he was staying isolated and was less hypervigilant in his home, and that he thought his anger was better controlled.  He reported having friends, but mostly other veterans.  He also volunteered at the Navy Commissary, bagging groceries and carrying them out for older veterans, enjoying talking to the veterans and sharing stories.

The Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's anxiety with PTSD manifested by moderate to serious symptoms including depressed mood, anger, anxiety, impaired sleep, and social isolation.  Moreover, the range of GAF scores assigned were between 45 and 55, which is indicative of moderate to serious symptoms, or moderate to serious impairment in social, occupational or school functioning.  See DSM-IV.  The evidence of record also shows that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran quit his job in January 2010 because of problems with concentration and intolerance for being around others, and was in the process of getting divorced from his wife.  As such, affording the Veteran the benefit of the doubt, such impairment warrants a 50 percent disability rating.

Thus, the Board also finds that for the appeal period from January 27, 2010 to August 21, 2011, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's anxiety with PTSD.  The evidence establishes that the Veteran's depression did not more nearly approximate occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating under Diagnostic Code 9413.  The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; special disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  

In this case, for the relevant time period, the Veteran was not found to have suicidal ideation; obsessional rituals which interfere with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; special disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Although the Veteran had some symptoms of impaired impulse control and difficulty in adapting to stressful situations, they were not of such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  For instance, SSA records indicate that Veteran had mild difficulties in maintaining social functioning and moderate difficulties in maintaining concentration, persistence, or pace.  The Veteran was found to be not significantly limited in understanding and memory, or in social interaction.  He was also found to be not significantly limited in all areas of adaptation except the ability to respond appropriately to changes in work setting, in which he was found to be moderately limited.  

For this period of the appeal, the Veteran's GAF scores ranged from 45 to 55, which reflects moderate to serious symptoms, or moderate to serious impairment in social, occupational or school functioning.  See DSM-IV.  Although the Veteran's GAF scores have been assessed as low as 45 for this period of appeal, he was also found to have a GAF score of 55 only two months later, and his symptoms were described as warranting a 50 percent rating.  As discussed above, the Veteran was consistently noted to be dressed appropriately and have appropriate hygiene, his speech and thought process were normal, and his judgment and insight were normal.  Furthermore, although the Veteran was socially isolated, he maintained a relationship with his ex-wife, son, parents, and some other veterans.  

Accordingly, for the period of appeal from January 27, 2010 to August 21, 2011, the Board finds that the Veteran's anxiety with PTSD warrant a 50 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation.

Period of Appeal from August 22, 2011

The Board finds that for the appeal period from August 22, 2011, the service-connected anxiety with PTSD does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent under Diagnostic Code 9413.

The Veteran underwent a VA PTSD examination in September 2011.  He reported that his divorce was finalized in March 2011 and that he maintained relationships with his family of origin, although he tended to distance himself from them.  He also denied having any friends and stated that he no longer enjoyed previous hobbies, spending most of his time doing solitary activities.  His other symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  The examining psychologist indicated that the Veteran was capable of managing his own financial affairs and that his GAF score was 50.  The examiner also opined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.

VA treatment records indicate that in October 2011, the Veteran denied having current suicidal ideations; he stated that he had occasional passive thoughts of death, but that he would never hurt himself because of his family and friends.  He stated that he had a close relationship with his parents and maintained contact with his siblings.  He also reported symptoms of ongoing nightmares, depression, and crying for no reason during sleep.  His diagnoses were chronic PTSD, dysthymia, and rule-out depression NOS, with a GAF score of 55.

In February 2012, the Veteran had another VA PTSD examination.  He reported that although he had an apartment, he stayed with his parents a significant portion of the time, and he had a close relationship with his son whom he saw every other weekend.  He stated that he did not date and avoided large crowds but spent time with a close friend and ex-wife, and had recently gotten a pit bull for companionship.  The Veteran reported symptoms of increased irritability, as well depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  The examining psychologist indicated that the Veteran was capable of managing his own financial affairs and that his GAF score was 53.  The examiner also opined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.

The Veteran continued to receive therapy at VA.  In a July 2012 therapy session, he was found to be appropriately dressed and groomed, alert and oriented, and cooperative, with normal speech, mildly depressed mood, and congruent affect.  His thought processes were relevant and goal-directed, insight and judgment were good, memory was intact for recent and remote events, and there was no active suicidal or homicidal ideations.  The Veteran's GAF score was 55.  In September 2012, the Veteran's GAF score was 54 and he reported symptoms of flashbacks (1-2 times per week), daily hypervigilance, and daily hyperstartle.  In October 2012, the Veteran reported ongoing symptoms of depression and PTSD.  He also reported that he had recently been engaging in positive coping skills, including going to the gym during non-busy times and attending family gatherings.  His GAF score was 55.

In January 2013, the Veteran indicated that he wished to stop individual therapy and remain on the waitlist to participate in group therapy.  In April 2013, the Veteran stated that he was "doing good" and that his nightmares and flashbacks were much better with medication.  He stated that he went to the gym and played basketball and was to volunteer at the gym.  His GAF score was 54.  In August 2013, the Veteran's GAF score remained at 54.  In November 2013, the Veteran reported again that he was "doing good" and that he was having fewer nightmares and flashbacks and less isolation while on medication.

In March 2014, the Veteran was found to have pleasant mood, low anxiety, congruent affect, normal speech, good insight, good judgment, and no delusions or hallucinations.  He also denied having suicidal or homicidal thoughts.  

Thus, for the appeal period from August 22, 2011, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected acquired psychiatric disorder.  The evidence establishes that the Veteran's depression does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9413.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was consistently noted to have interacted appropriately during psychiatry and psychology appointments, and there is no evidence that he ever experienced delusions, hallucinations, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  In addition, both VA examiners indicated that the Veteran was capable of managing his own financial affairs, and the Veteran consistently appeared well-groomed and appropriately dressed.

The Board has considered the examination reports' findings of thoughts of suicide, but notes that VA treatment records indicate that the Veteran consistently denied having active thoughts of suicide.  In October 2011, the Veteran specifically stated that he would never hurt himself because of his family and friends.  The record also reflects some limited participation in social events (such as going to the gym and playing basketball) and participation in hobbies (going to the gym and playing with his dog).  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).    

Moreover, the range of GAF scores assigned were between 50 and 55, which is indicative of moderate to serious symptoms, or moderate to serious impairment in social, occupational or school functioning.  See DSM-IV.  The evidence of record also shows that the Veteran had no more than occupational and social impairment with deficiencies in most areas.  For instance, both the September 2011 and February 2012 VA examiners indicated that the Veteran's symptoms caused only occupational and social impairment with reduced reliability and productivity.  In addition, although the Veteran reported being socially isolated, he maintained relationships with his ex-wife, son, parents, and a friend.  Such impairment warrants no more than a 70 percent disability rating.

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period of appeal.

IV.  Increased Rating for Right Calf Disability

Diagnostic Code 8527 provides ratings for disease of the internal saphenous nerve.  A noncompensable rating is assigned for mild or moderate, incomplete paralysis; a 10 percent rating for severe to complete paralysis.  The regulations do not provide a description of complete paralysis of the internal saphenous nerve.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a .  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evaluation of the same disability under various diagnoses is to be avoided, though the assignment of separate evaluations for separate and distinct symptomatology is permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the Veteran was afforded a VA examination of his right calf disability in June 2009.  He reported symptoms of tingling pain and cramps in his right calf after standing for 10-15 minutes, which did not improve after surgery.  The examiner reported that the medial branches of the saphenous nerve was the affected nerve, and it was of mild severity.  The muscle function of the Veteran's right lower extremity was not affected.

In April 2010, the Veteran reported that he was experiencing nerve-type pains in his right leg.  In August 2010, the Veteran reporting having muscle cramps and numbness of his right calf.  In September 2010, the Veteran reported that daily stretching slightly helped the cramps in his right leg.

The Veteran had another VA examination for his service-connected right calf disability in September 2011.  He reported an increase in intermittent cramping of the right calf, usually occurring with prolonged standing or walking.  He stated that the flare-ups were painful, severe, weekly, and lasted for minutes.  He treated it by taking naproxen daily.  Upon physical examination, the Veteran had decreased vibration, hypoactive knee and ankle jerks, and decreased pain to pinprick sensation.  His hip and knee flexion and extension all showed active movement against full resistance.  The examining physician found that there was no nerve dysfunction, no effects on usual occupation and resulting work problems, and no effects on usual daily activities.

In January 2012, the Veteran underwent a third VA examination for his right calf disability.  The examining orthopedic surgeon reported that there was no noted injury of the Veteran's right leg muscles.  The Veteran's right knee and ankle flexion and extension were normal and he had no muscle atrophy.  The examiner indicated that the Veteran's right leg had no functional deficits status post right leg compartment release.

The Board finds that a compensable rating for the right calf disability is not warranted at any time during the period of this appeal.  The Board concurs that the most appropriate rating criteria are that of Diagnostic Code 8527 because the June 2009 VA examining physician determined that the Veteran's symptoms were associated with this specific nervous distribution.  The Board finds that the physicians' evaluation of the symptoms as mild warrant probative weight, as they all recognize the Veteran's pain, tingling, and numbness on extended standing and walking.  As such, a compensable rating for severe or complete paralysis is not warranted.  

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence in his file.  To the extent that the Veteran may argue or suggest that the clinical data supports an increased rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

V.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, anger, impaired sleep, anxiety, isolation, panic attacks, and pain and numbness in his right calf are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111


ORDER

For the appeal period prior to January 27, 2010, an increased rating in excess of 30 percent for anxiety with PTSD is denied.

For the appeal period from January 27, 2010 to August 21, 2011, an increased rating of 50 percent, but no more, for anxiety with PTSD is granted.

For the appeal period from August 22, 2011, an increased rating in excess of 70 percent for anxiety with PTSD is denied.

A compensable rating for the right calf disability is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


